DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . As per the remarks of 11/18/2021, no claim has been amended. Claims 1-20 are pending.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-20 are rejected under 35 U.S.C. 102 (a1) as being anticipated by Suzuki et al. (US 2013/0328399).
With respect to claims 1, 15 and 19-20, Suzuki discloses an electronic device (Fig. 1A, 100: tablet unit or laptop) - comprising: a first device section containing a first battery power source including at least one cell (Fig. 2, 120 with battery 165; para. # 0039), the first battery power source having a first associated voltage level (Fig. 5, see curve 165); a second device section containing a second battery power source including at least two cells connected in series (Fig. 2, 110 with battery 265), the second battery (Fig. 5, see curve 265); the second associated voltage level being higher than the first associated voltage level (Col. # 0048; Fig. 5, curve 265 is higher than curve 165; see also par. # 0063); and a high

    PNG
    media_image1.png
    472
    525
    media_image1.png
    Greyscale
 
    PNG
    media_image2.png
    670
    427
    media_image2.png
    Greyscale

impedance electrical connection traversing a device section boundary connecting the first device section to the second device section (Fig. 2, connector 175 interfacing first device section to the second), the first and the second battery power sources connected in series with respect to a system load of the electronic device across the device section boundary via the high impedance electrical connection (power line 277 is connected to power line 177 when connection 175 across the boundary connected, and the battery connection be in series), the system load requiring a supply voltage level that is greater than the second associated voltage level and less than a combination of the first associated voltage level and the second associated voltage level (Para. # 0033 high power consumption and advanced functionality ca be mounted). 
With respect to claim 2, Suzuki discloses then electronic device as described above, further comprising: a battery monitor to monitor state of charge of each battery cell within the first battery power source and each battery cell within the second battery power source (Para. # 0040). 
With respect to claim 3, Suzuki discloses then electronic device as described above, wherein the battery monitor is located in the second device section (Fig. 2, 259: the MPU 259 is in the second device section). 
With respect to claim 4, Suzuki discloses then electronic device as described above, further comprising: a charging circuit to selectively direct power from an external power source to the first battery power source and the second battery power source, the battery monitor to direct a state of the charging circuit (Fig. 2, charger 163 and 263; 259; Para. # 0042).
With respect to claim 5, Suzuki discloses then electronic device as described above, wherein the charging circuit includes a pair of field-effect transistors controlled by a charge controller (Fig. 2, FET 253 and 255 or 267, 269 and 271 are controlled by charger 263; Para. #0047/0048). 
With respect to claim 6, Suzuki discloses then electronic device as described above, wherein the battery monitor is located in the first device section (Fig. 2, 159: the MPU 159 is in the second device section).
With respect to claim 7, Suzuki discloses then electronic device as described above, the battery monitor to direct the charging circuit to disconnect one or both of the first battery power source and the second battery power source from the external power source should a fault be detected (Para. # 0039). 
With respect to claim 8, Suzuki discloses then electronic device as described above, further comprising: one or more protection circuits in one or both of the first device section and the second device section (Para. # 0048). 
With respect to claim 9, Suzuki discloses then electronic device as described above, further comprising: a thermal cut-off to disconnect an output of the first battery power source and the second battery source from an external power source should a temperature of the electronic device exceed a threshold (Para. #0040, 0043 and 0049: monitors and controls the power and temperature).
With respect to claims 10 and 11, Suzuki discloses then electronic device as described above, further comprising: one or more voltage converters in the first device section to step down the associated voltage levels output from the first battery power source and the second battery power source; and one or more system loads to consume power at the stepped down voltage output from the one or more voltage converters (Fig. 2, converters 152 and 252; see also converted voltage in voltage vs time graph of Figure 5).
With respect to claims 12 and 18. Suzuki discloses then electronic device as described above, wherein the series connection across the device section boundary causes a voltage drop equal to at least 10% of a supply voltage (Para.# 0070: drops voltage within acceptable values).
With respect to claims 13, 16 and 17, Suzuki discloses then electronic device as described above, wherein the voltage level output from each battery cell within the first battery power source and the second battery power source are equal (Para. # 0069: when 265 finish charging 165, are both equal capacity).
With respect to claim 14, Suzuki discloses then electronic device as described above, wherein the device section boundary is one of a hinged boundary and a flexible boundary (Para. # 0031: the device section 111 is a hinge).

Response to Arguments

Applicant's arguments filed in the remarks of 11/18/2021 have been considered but are not persuasive to overcome the rejections based on the references described (see the above office action).
Applicant argued that “… a device with multiple device sections that are not designed to be separable…”
As indicated in the last interview held, there was some degree of understanding in amending claim (s) to specify broad clam limitations or claim that need further limitation(s) to clarify the description, but no claim is currently amended or changed.
As described in the last office action, Suzuki discloses electronic device 100, which is a personal computer (PC) with multiple device sections, such as processor, monitor, key board, etc. standing together as a single electronic device designed to work integrally.  If there is a clear distinction as to multiple device sections that are not designed to be separable, that is not clearly described as described in the argument. The claim does not recite such limitations or include such limitations; therefore, applicant argument is not proper. 
Applicant further argued that no disclosure or suggestion is found of a battery power sources connected in series. 
As indicated in the drawing figure 6, the connection or interface of 175 to 275 
Applicant further argues that “… no disclosure or suggestion of a high impedance electrical connection traversing a device section boundary in Suzuki”. 
Examiner, as indicated in the last office action, also as described in paragraph 0035, “… connection point between the current sensing resistor 157 and the FET 155 is connected to a power terminal of a connector 175 via a power line 177 and an FET 173. FETs 167, 169, and 171 are connected in series between a connection point of the current sensing resistor 157 and a system device 161, and a battery unit 165” these are connection interfaces where there are resistive elements reduce signals from easily passed to the other side or simply imped these signals. This is indication of high resistance to completely stop the signals when not desired. As indicated in applicant’s claim, the degree of impedance is not stated or given any value so that the term ‘high impedance’ is very broad, and hence, applicant’s argument is not found persuasive.
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, 

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to YALKEW FANTU whose telephone number is (571)272-8928.  The examiner can normally be reached on Monday-Friday 7:00AM-4:00PM. Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, DREW A DUNN can be reached on 571-272-2312.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  
Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  
For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you 






/YALKEW FANTU/Primary Examiner, Art Unit 2859